Citation Nr: 1814920	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected residuals of a chip fracture of the right knee medial condyle. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

This matter came before the Board in November 2015, at which time the Board remanded for a VA examination and updated medical records.  There has been substantial compliance with the remand instructions; thus, no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2018, the RO granted a separate 10 percent rating for mild instability of the right knee, effective January 20, 2016.  The Board has considered this rating in its decision.  Although the Veteran has not disagreed with that rating or effective date, the Board finds that it has jurisdiction to address it as part of the overall claim for an increase that was already on appeal.  A claim for an increased rating necessarily encompasses the question of whether separate ratings should be assigned for any symptoms attributable to the service-connected condition, such as knee instability.  Moreover, when a claim has been pending on appeal for several years, such as this one, the question of when such symptoms were factually shown warranting a separate rating is also before the Board.  See, e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  Therefore, to summarize, the Board has considered not only whether the separate instability rating granted by the RO should have been higher, but also whether it should have been assigned at an earlier date during the appeal period. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1. During the period on appeal, the Veteran's right knee disability has been manifested by flexion to 100 degrees with pain, full extension, popping, and crepitus, but not ankylosis. 

2. Since February 13, 2015, the Veteran has experienced mild instability in the right knee.

3. The Veteran has muscle atrophy in the right quadriceps caused by his service-connected right knee disability, with decreased strength and complaints of weakness and increased fatigue with use.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent under Diagnostic Code 5260 for the service-connected right knee disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2017).

2. The criteria for a 10 percent rating, but no higher, under Diagnostic Code 5257 for instability secondary to the service-connected right knee disorder were met, effective February 13, 2015.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for a 10 percent rating, but no higher, under Diagnostic Code 5314 for right vastus medialis oblique atrophy secondary to the service-connected right knee disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.103, 3.310, 4.1, 4.40, 4.45, 4.73, Diagnostic Code 5314 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new evidence was received after the February 2016 Supplemental Statement of the Case, it was submitted by the Veteran with a waiver; thus, all due process considerations have been satisfied. 

The pertinent regulations were provided to the Veteran in the Statement and Supplemental Statement of the Case and will not be repeated here.


Increased Rating for the Right Knee

The Veteran seeks an increased rating for his right knee disability, which is currently rated at 20 percent for right knee residual of a chip fracture of the medial condoyle, under Diagnostic Codes 5299-5260, and 10 percent for right knee instability, under Diagnostic Code 5257.  The right knee disability is generally rated under Diagnostic Codes 5299-5260 because the Veteran's disability is not specifically listed in the rating schedule and has been rated by analogy to other disabilities.  See  38 C.F.R. §§ 4.20, 4.27.

VA treatment records are associated with the claims file and show that the Veteran's knee pain was managed with exercise and the occasional Aspirin until approximately March 2012, when he complained of increased pain.  He filed the claim for an increase that led to this appeal in March 2012.  

The Veteran underwent an orthopedic surgery consultation in April 2012.  A physical examination revealed flexion to 130 degrees, full extension, no effusion, marked vastus medialis oblique atrophy, tenderness in the medial joint line, crepitus and pain on palpation, significant guarding, and minimal popliteal tenderness, but no sign of ligamentous laxity.  The examiner opined that the Veteran's difficulty climbing stairs likely stemmed from issues with the patellofemoral joint rather than ligamentous instability.  He also noted that the Veteran could have a torn medial meniscus, though an MRI could not be obtained and the Veteran recalled a negative MRI from 2004.  

The Veteran was afforded a VA examination for his right knee in August 2012.  He complained of difficulty using stairs, swelling, and flare-ups triggered by repetitive bending and climbing stairs.  Range of motion testing revealed flexion to 105 degrees with pain and normal extension on initial use testing and with flexion to 100 degrees after repetitive use testing.  Weakened movement, pain, popping, grinding sounds, and pain to palpation along joint line were also documented, but instability was not noted.  Stability tests were normal and the examiner did not indicate that the Veteran had a meniscus condition.  He was diagnosed with slight degenerative changes and calcification adjacent to the medial femoral condyle, probably from an old medial collateral ligament injury.  

The Veteran presented to a private orthopedist with complaints of ongoing right knee pain in March 2013.  He reported difficulty with stairs, crunching noises, and difficulty rising from a seated position, but denied weakness and recent falls.  It was noted that he was "very active" and runs a lawn/plow business.  A physical examination revealed full flexion and extension, intact stability with valgus or varus stress tests, negative Lachman's and McMurray's tests, intact neurovascular status, severe pain, and palpable crepitus.  Diagnostic testing revealed complete loss of the patella cartilage of the patellofemoral joint with bone-on-bone contact and the Veteran was diagnosed with severe end-stage degenerative arthritis of the right knee.  

In January 2014, the Veteran underwent a consultation for a knee brace at VA.  He reported that his knee had not "given out for awhile."  Imaging revealed "bone on bone" in the medial and lateral compartment.  

The Veteran did not seek further treatment, except for medication management, until February 13, 2015, at which time he underwent a physical therapy consultation.  He reported frequent knee buckling, partial falls, and medial compartment pain.  The record also noted he tore his MCL in 1967.  A physical examination revealed a limping gait without an assistive device, no swelling, non-tender to palpation, and crepitus with range of motion.  Range of motion was considered full, and there was normal strength on flexion but reduced strength on extension.  The valgus/varus stress tests showed laxity in both directions consistent with the Veteran's report of a past "blown MCL" and anterior/posterior drawer tests were stable.  The physical therapist assessed the Veteran with an arthritic knee, medial ligament instability, quad weakness that causes falls, and a poor-fitting brace. 

He was afforded another VA examination for his right knee in January 2016.  He complained of increased episodes of pain, difficulty climbing stairs, increased instability, and extreme pain during flare-ups.  Range of motion testing revealed flexion to 100 degrees with pain and normal extension after initial use testing, with no additional loss of use after repetitive use testing.  There was evidence of pain with weight-bearing, pain on palpation to the inferior and lateral patellar region, crepitus, audible popping, and reduction in muscle strength, but no evidence of ankylosis or a meniscus condition.  The examiner also documented muscle atrophy one centimeter above the right knee, related to the right knee disability.  Finally, the examiner noted a history of slight lateral instability without recurrent effusion and stability testing showed mild medial instability and lateral instability.  In terms of functional impact, the examiner noted the Veteran has difficulty with weight-bearing activities, including kneeling, squatting, running, walking long distances, and using stairs.  

In July 2017, the Veteran underwent another orthopedic surgery consultation.  The Veteran reported that he did not undergo physical therapy and previously treated his pain with Oxycodone.  He complained of pain in the medial and lateral parapatellar regions, with mild symptoms at rest but extreme pain when getting out of a chair, climbing stairs, and squatting.  He also noted occasional swelling.  A physical examination revealed flexion to 120 degrees, full extension, no effusion, mild tenderness in the medial joint line, no popliteal or lateral joint line tenderness, a painful patellofemoral joint, painful medial and lateral facets with palpation, and no laxity to varus, valgus, or Lachman testing.  Sensory testing was normal and vastus medialis oblique atrophy was noted in both thighs.  An x-ray from May 2017 revealed marked degenerative changes in the patellofemoral joint with lateral subluxation. 

In consideration of the evidence, the Board finds that a rating in excess of 20 percent is not warranted based on limitation of motion.  The evidence shows that, at worst, he has flexion to 100 degrees with pain and full extension with pain. A higher rating is only warranted for flexion limited to 15 degrees.  His range of motion would typically be noncompensable under Diagnostic Codes 5260 and 5261, but he has been awarded 20 percent in light of his symptoms, such as painful motion, including from the lack of patella cartilage, crepitus and popping with range of motion, and weakened movement.   

Next, the Board finds that VA treatment records establish entitlement to a separate 10 percent rating for instability effective February 13, 2015.  As noted above, the RO granted this rating from January 20, 2016, but the Board determines the symptoms were objectively shown at an earlier date.  The Board based this determination on the February 2015 physical therapy consultation record documenting laxity and instability.  Prior to the February 2015 record, stability testing was normal on all private and/or VA assessments from April 2012, August 2012, and March 2013.  Therefore, February 2015 was the first reference in the medical records during the appeal period that the Veteran had instability of the knee.  The Board further finds that the Veteran is not entitled to a higher rating for the right knee instability because the evidence does not show symptoms comparable to moderate instability at any period on appeal.  In making this determination, the Board found the January 2016 examination probative.  The examiner reviewed previous treatment records, including the February 2015 medical notes, and, after a physical examination, determined that his instability was mild in severity.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for instability.  

Furthermore, the Board finds that a separate rating is warranted for right lower extremity muscle atrophy secondary to the service-connected right knee disability.  In making this determination, the Board relied on VA medical records, which first documented vastus medialis oblique atrophy in April 2012, and the January 2016 VA examination report, which expressly related the muscle atrophy to the service-connected right knee disability.  Muscle injuries are evaluated under Diagnostic Codes set forth in 38 C.F.R. § 4.73.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Board finds the muscle atrophy is not appropriately encompassed in the ratings already assigned.  

The 2012 medical report indicated the muscle affected is the vastus medialis.  This is one of the quadriceps muscles involved in knee extension and correct tracking of the patella.  See https://en.wikipedia.org/wiki/Vastus_medialis.  Injuries affecting this muscle group would be rated under Diagnostic Code 5314, which encompasses the anterior thigh muscles, affecting extension of the knee, among other functions.  The muscle atrophy was noted in 2012, but the VA examination in 2016 contained more detailed findings such as the fact that it is one centimeter of atrophy and visibly noticeable when looking at the quad muscles.  That examination also showed decreased muscle strength of 3/5, while it was 4/5 at the time of the 2012 VA examination.  The Veteran has consistently complained of fatigue and weakness in the right leg, especially with use.  These objective findings and his complaints are consistent with a moderate muscle disability, warranting a 10 percent rating under Diagnostic Code 5314.  See 38 C.F.R. § 4.56 (describing severity of muscle injuries).

In light of the February 2015 record which indicates the Veteran injured his meniscus in 1967 and experiences residual laxity, the Board further considered whether he was entitled to separate ratings under Diagnostic Codes 5258 and/or 5259.  See Lyles v. Shulkin, U.S. Vet. App. (No. 16-0994, November 29, 2017).   In consideration of the evidence, however, the Board finds that he is not.  The Veteran reported in April 2012 that he had a negative MRI for his meniscus in 2004, the August 2012 and January 2016 examinations specifically state there is no prior history of a meniscal condition, and the March 2013 private examination shows negative McMurray's testing.  To the extent the Veteran experiences laxity, this symptom is already contemplated by his separate rating for instability.  The Board also notes that the evidence does not demonstrate frequent episodes of locking or effusion.  

The Board also considered whether the Veteran is entitled to higher ratings due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In making this determination, the Board considered the Veteran's testimony regarding his symptoms, VA examination reports, and VA treatment records.  While the Veteran testified about his knee pain and instability, his symptoms and flare-ups do not produce functional loss that is manifested by adequate evidence of disabling pathology for higher ratings.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  His disability ratings based on limitation of motion are already based on the extent to which his symptoms reduced range of motion and cause functional loss.  Indeed, his flexion and extension limitations are typically noncompensable under Diagnostic Codes 5260 and 5261, but a 20 percent rating has been awarded based on painful range of motion, including from the lack of patella cartilage, weakened movement, and crepitus and popping on motion.  Furthermore, he now has separate ratings accounting for his instability and his muscle atrophy with reduced muscle strength.    

Finally, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the evidence or the Veteran.  While the January 2016 VA examiner indicated the Veteran can only perform sedentary work and mow lawns with a riding lawn mower, neither that report nor other evidence has indicated that he has been rendered unable to maintain or obtain substantially gainful employment by his service-connected knee disability.  Accordingly, the Board finds that a claim for entitlement to a TDIU has not been raised.   


ORDER

Entitlement to a rating in excess of 20 percent for the right knee disability based on limitation of motion and related symptoms is denied. 

Entitlement to a 10 percent rating, but no higher, for right knee instability, secondary to the service-connected right knee disability, is granted effective February 13, 2015. 

Entitlement to a 10 percent rating, but no higher, for right vastus medialis oblique atrophy, secondary to the service-connected right knee disability, is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


